UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (X) QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934: For the Quarterly Period ended September 30, 2009 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to Commission File number 0-24115 WORLDS.COM INC. (not affiliated with Worldcom, Inc.) (Exact name of registrant as specified in its charter) New Jersey22-1848316 (State or other jurisdiction of(I.R.S. Employer ID No.) incorporation or organization) 11 Royal Road Brookline, MA (Address of principal executive offices) (617) 725-8900 (Registranttelephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the SecuritiesExchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer [ ]Accelerated filer[ ] Non-accelerated filer[ ]Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of November 11, 2009, 53,663,758 shares of the Issuer's Common Stock were outstanding. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 8 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES ITEM 4T. CONTROLS AND PROCEDURES 8 8 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 9 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 9 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 9 ITEM 5. OTHER INFORMATION 9 ITEM 6. EXHIBITS 9 SIGNATURES 11 INDEX TO EXHIBITS 12 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements Page Condensed Balance Sheets as ofSeptember 30, 2009 F-4 Condensed Statements of Operations for the three and nine months ended September 30, 2009 and 2008 F-5 Condensed Statements of Cash Flows for the nine months ended September 30, 2009 and 2008 F-6 Notes to Condensed Financial Statements F-7 3 Worlds.com Inc Balance Sheets September 30, 2009 and December 31, Unaudited (Restated) Audited 30-Sep-09 31-Dec-08 Current Assets Cash and cash equivalents $ 2,359 $ 84 Certificate of deposit - 166,451 Total Current Assets 2,359 166,535 Property and equipment, net of accumulated depreciation 4,664 7,387 TOTAL ASSETS $ 7,023 $ 173,922 Current Liabilities Accounts payable $ 907,784 $ 907,784 Accrued expenses 1,475,981 1,399,167 Deferred Revenue 541,950 631,950 Notes Payable 948,279 773,279 Total Current Liabilities 3,873,995 3,712,180 Stockholders (Deficit) Common stock (Par value $0.001 authorized 65,000,000 shares, issued and outstanding 53,663,785 and 52,387,749 at September 30, 2009 and December 31, 2008 respectively) $ 52,412 $ 52,387 Additional Paid in Capital 21,894,661 21,858,603 Accumulated Deficit (25,814,045) (25,449,248) Total stockholders deficit (3,866,972) (3,538,258) Total Liabilities and stockholders deficit $ 7,023 $ 173,922 The accompanying notes are an integral part of these consolidated financial statements 4 Worlds.com Inc Condensed Statements of Operations For the three and nine months ended September 30, 2009 and 2008 Nine months ended September 30, Three months ended September 30, (Restated) (Restated) 2009 2008 2009 2008 Revenues Revenue $ 100,967 $ 92,141 $ 10,374 $ 266 Total 100,967 92,141 10,374 266 Cost and Expenses Cost of Revenue 160,214 136,209 11,727 15,889 Warrants expense 35,833 - - - Selling, General & Admin. 266,507 393,437 52,193 175,411 Operating loss (361,586 ) (437,505 ) (53,545 ) (191,034 ) Other Income Expense Interest Expense 3,210 56,990 1,605 18,997 Financing Expense - 20,000 - 20,000 Net Loss $ (364,796 ) $ (514,495 ) $ (55,150 ) $ (230,031 ) The accompanying notes are an integral part of these consolidated financial statements 5 Worlds.com Inc Condensed Statements of Cash Flows For the nine months ended September 30, 2009 and 2008 (Restated) 30-Sep-09 30-Sep-08 Cash flows from operating activities Net (loss) $ (364,796 ) $ (514,495 ) Adjustments to reconcile net loss to net cash used in operating activities Warrants Expense 35,833 - Depreciation 2,723 2,344 Deferred costs - 55,695 Deferred revenue (90,000 ) - Prepaid expenses and other current assets - 8,384 Accounts payable and accrued expenses (89,636 ) (63,233 ) Net cash used in operating activities (505,876 ) (511,306 ) Cash flows from investing activities Acquisition of property and equipment - (3,031 ) Maturity of certificate of deposit 166,451 - Net cash used in investing activities 166,451 (3,031 ) Cash flows from financing activities Proceeds from issuance of notes payable 175,000 - Proceeds from exercise of warrants 250 - Conversion of debt to equity - 122,598 Common stock subscribed but not yet issued - 481,000 Net cash provided by financing activities 175,250 603,598 Net increase/(decrease) in cash (164,175 ) 89,261 Cash beginning of period 166,535 271,334 Cash end of period $ 2,359 $ 360,595 Supplemental disclosure of cash flow information: Cash paid during the period for Interest $ - $ - Income taxes $ - $ - The accompanying notes are an integral part of these consolidated financial statements 6 Worlds.com Inc. NOTES TO FINANCIAL STATEMENTS Three and
